Citation Nr: 0730154	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
degenerative arthritis, lumbosacral spine.

2.  Entitlement to an evaluation greater than 10 percent for 
degenerative joint disease, left hip.

3.  Entitlement to an evaluation greater than 10 percent for 
degenerative joint disease, right hip.

4.  Entitlement to a compensable evaluation for prostatitis.

5.  Entitlement to service connection for degenerative 
arthritis, cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 through 
April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran filed a motion to advance his appeal on the 
Board's docket in June 2007.  That motion was granted in 
August 2007.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
lumbar spine disability is manifested by forward flexion of 
the thoracolumbar spine limited to 30 degrees or by 
ankylosis.

2.  The competent evidence does not show that the veteran's 
left hip disability is manifested by flexion limited to 30 
degrees, abduction limited beyond 10 degrees, ankylosis, 
flail joint, or impairment of the femur.

3.  The competent evidence does not show that the veteran's 
right hip disability is manifested by flexion limited to 30 
degrees, abduction limited beyond 10 degrees, ankylosis, 
flail joint, or impairment of the femur. 

4.  There is no competent evidence to show that the veteran's 
prostatitis is manifested by voiding dysfunction or urinary 
tract infection at any time during the course of this appeal.

5.  Competent evidence shows that it is as likely as not that 
the veteran's current degenerative arthritis of the cervical 
spine is a manifestation of the arthritis diagnosed in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for degenerative arthritis, lumbosacral spine, are not met.  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003-5010, 5237, 5242, 5243 (2007).

2.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease, left hip, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5250-5255 
(2007).

3.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease, right hip, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5250-5255 
(2007).

4.  The criteria for a compensable evaluation for prostatitis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, DC 7527 (2007).

5.  Degenerative arthritis of the cervical spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The veteran is seeking an increased rating for several 
service connected disabilities.  The original grant of 
service connection for these disabilities can be found in the 
April 1945 rating decision.  His claim for an increased 
rating was filed in November 2004.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Lumbosacral Spine

The veteran is currently rated as 20 percent disabled for 
degenerative arthritis of the lumbosacral spine under 
38 C.F.R. § 4.71a, DC 5242.  In order for the veteran to 
receive a rating higher than 20 percent for his low back 
disability, the evidence must show any of the following:

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;
*	with favorable ankylosis of the entire thoracolumbar 
spine;
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
*	with intervertebral disc syndrome by combining separate 
evaluations for chronic orthopedic and neurological 
manifestations.

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

The December 2004 VA examination did not include an 
evaluation of the lumbo-sacral spine.  However, the veteran 
was afforded another VA examination in March 2005.  At that 
time, the examiner reported no tenderness or abnormal 
curvature; forward flexion of 60 degrees; extension back of 
15 degrees; right and left lateral flexion of 20 degrees; and 
right and left rotation of 30 degrees.  X-ray revealed 
spondylolisthesis at L4-5 and mild discogenic degenerative 
disease at L4-5 and L5-S1.  

These findings do not support a rating in excess of 20 
percent for the veteran's lumbosacral spine disability.  The 
evidence does not show forward flexion of the thoracolumbar 
spine limited to 30 degrees or any sort of ankylosis.  As 
such, the evidence does not warrant a rating in excess of 20 
percent.

The examiner did report that with repetitive movement, 
flexion was limited to 40 degrees, but there was no further 
limitation of motion due to weakness, fatigue, or 
incoordination with repetitive use.  There was, however, no 
finding of an increase in disability or decrease in function 
during painful episodes to warrant a higher evaluation than 
the 20 percent currently assigned. There is no other evidence 
of pain, weakness, and fatigability upon repetitive use. 

Thus, application of the regulations that provide for 
consideration generally of pain, fatigability, and related 
phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not warrant an 
increase in disability rating, nor is there shown to be such 
flare-ups that an increased rating is warranted because of 
additional disability during them. See DeLuca v. Brown, 8 
Vet. App. 202 (1995). Consequently, the veteran does not 
present a disability picture matching or more nearly 
approximating a rating higher than 20 percent under 38 C.F.R. 
§ 4.71a, DC 5242.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2007).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007). 

In this case, the veteran exhibited positive straight leg 
raises but otherwise denied pain associated with neurological 
impairment.  Moreover, strength was 5/5, deep tendon reflexes 
were 1+, and sensation was intact to light touch throughout.  
The evidence shows no numbness or atrophy of the lower 
extremities.  Private and clinical treatment records are 
similarly negative for neurological symptomatology.  

Thus, although the veteran has reported on-going pain, the 
balance of evidence indicates no neurological involvement 
such as loss of reflexes, muscle atrophy, or sensory 
disturbances.  As such, the weight of the evidence 
establishes that the veteran does not have characteristic 
symptoms of sciatic neuropathy warranting a compensable 
rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of 20 percent for neurological involvement attributable to 
the veteran's low back disability.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  As noted above, the record does 
not show objective evidence of nerve impairment related to a 
low back disability such that a greater than 20 percent 
rating is warranted for associated neurological 
abnormalities.  

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the evidence does not support a higher rating.  As noted 
above, a 40 percent rating for intervertebral disc syndrome 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  An "incapacitating episode" is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  

In the VA examination, the veteran did not report or describe 
periods of exacerbation or incapacitating episodes.  In this 
case, the evidence does not show that he has experienced 
acute signs and symptoms due to intervertebral disc syndrome 
that required bedrest and treatment by a physician at any 
time during the appeal process.  While he has reported on-
going back pain, the defining criteria for a higher rating is 
that he must have been prescribed bed rest and treatment by a 
physician.  The evidence does not show that he has been 
prescribed bedrest.

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, a rating in excess of 20 percent rating is not 
warranted for intervertebral disc syndrome based on the 
number of incapacitating episodes.

Parenthetically, the Board notes that during service, the 
veteran was diagnosed with rheumatoid arthritis.  This 
condition is rated under DC 5002, which rates active process 
of the disease.  The medical evidence of record during the 
course of this appeal includes two VA examinations, neither 
of which suggests that there is active rheumatoid arthritis 
at this time.  As such, DC 5002 is not for application.

In sum, the Board finds that a higher rating is not warranted 
for a low back disability and the veteran's complaints are 
compensated by the current 20 percent rating.

Right and Left Hips

The veteran currently receives a 10 percent rating for 
degenerative arthritis of each hip.  According to the March 
2005 rating decision, the left hip is rated under DC 5252, 
which rates limitation of flexion of the thigh, and the right 
hip is rated under DC 5260, which rates limitation of flexion 
of the leg.  It is unclear to the Board why the veteran's 
right hip is rated as it is because DCs 5256 through 5263 
pertain to disabilities of the knee and leg, and the hip is 
more appropriately rated under DCs 5250 through 5255.  
Nonetheless, the Board will consider all relevant diagnostic 
codes.

For a rating in excess of 10 percent for each of the 
veteran's hip disabilities, the medical evidence of record 
must show that there is ankylosis of the hip (DC 5250), 
limitation of flexion of the thigh to 30 degrees (DC 5252), 
limitation of abduction of the thigh beyond 10 degrees (DC 
5253), a flail joint in the hip (DC 5254), or malunion of the 
femur with moderate knee or hip disability (DC 5255).  There 
is no possible rating in excess of 10 percent under DC 5251.  
38 C.F.R. § 4.71a, DC 5250-5255.

The evidence of record with regard to the claims for 
increased ratings for the veteran's hip disabilities is 
limited to the December 2004 VA examination reports.  He 
underwent a VA examination in March 2005 which focused 
primarily on his spine.  Private records have been associated 
with the file but do not address these issues.

At that time of the December 2004 VA examination, physical 
examination revealed no instability or point tenderness in 
either hip.  Range of motion of the right hip included 
flexion of approximately 80 degrees, 30 degrees external 
rotation, 20 degrees internal rotation, 30 degrees abduction, 
and 10 degrees adduction.  There is no evidence of ankylosis, 
flail joint, or impairment of the femur.  

The limitation of flexion was not limited to 30 degrees to 
warrant a 20 percent rating under DC 5252, and the abduction 
was not limited beyond 10 degrees such that a 20 percent 
rating is warranted under DC 5253.  As such, there is no 
evidence suggesting that a rating in excess of the current 10 
percent is warranted under any rating criteria pertaining to 
the right hip.

The examination report shows that range of motion of the left 
hip included flexion of approximately 70 degrees, 20 degrees 
external rotation, 20 degrees internal rotation, 30 degrees 
abduction, and 20 degrees adduction.  There is no evidence of 
ankylosis, flail joint, or impairment of the femur.  

As above, the limitation of flexion was not limited to 30 
degrees to warrant a 20 percent rating under DC 5252, and the 
abduction was not limited beyond 10 degrees such that a 20 
percent rating is warranted under DC 5253.  As such, the 
evidence does not show that a rating in excess of the current 
10 percent is warranted under any relevant rating criteria 
pertaining to the left hip.

While the VA examination report does memorialize the 
veteran's complaints of constant pain, there was no finding 
of an increase in disability or decrease in function during 
painful episodes that warrants a higher evaluation than the 
10 percent currently assigned. There is no other evidence of 
pain, weakness, and fatigability upon repetitive use. 

Thus, application of the regulations that provide for 
consideration generally of pain, fatigability, and related 
phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not warrant an 
increase in disability rating, nor is there shown to be such 
flare-ups that an increased rating is warranted because of 
additional disability during them. See DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In sum, the veteran does not present a disability picture 
matching or more nearly approximating a 20 percent disability 
rating under 38 C.F.R. § 4.71a, 
DC 5250-5255 at any time for either the right or left hip.  

Prostatitis

The veteran is seeking a compensable rating for his service 
connected prostatitis.  Prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are rated under 
38 C.F.R. § 4.115b, DC 7527, which instructs VA to rate as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

A compensable rating for voiding dysfunction requires 
competent evidence showing that the veteran is required to 
wear absorbent materials that must be changed less than two 
times per day.  38 C.F.R. § 4.115a.  A compensable rating for 
urinary tract infections requires competent evidence of long-
term drug therapy, one to two hospitalizations per year, 
and/or intermittent intensive management.  Id.  

The medical evidence of record with regard to this claim 
includes treatment records from prior to the veteran's date 
of claim, and a VA examination report.

The records from Dr. Hicks, the veteran's private urologist, 
show treatment from 1991 through 2004 for issues surrounding 
the veteran's elevated PSA levels.  Throughout that time 
period, notes were made showing that the veteran was voiding 
satisfactorily and that his urine tests were negative as to 
infection.  Since November 2004, the date of the current 
claim, there is no private medical evidence showing treatment 
for prostatitis.  

VA, however, afforded the veteran a VA examination in 
December 2004.  The report noted the veteran's original in-
service diagnosis of prostatitis, but also indicated that he 
denied any current symptoms.  He had no dysuria, hematuria or 
treatment with antibiotics.  He reported that he had a more 
recent diagnosis of prostate cancer, but made no mention of 
active symptoms of prostatitis.  

The Board notes that the veteran is not service connected for 
prostate cancer.  The examiner deferred any further 
genitourinary examination because the veteran denied any 
complications or symptoms.

Thus, the entire body of evidence is devoid of evidence 
showing prostatitis manifested by voiding dysfunction or 
urinary tract infections; therefore, a compensable rating for 
the veteran's service connected prostatitis is not warranted.    

II.  Service Connection

The veteran is seeking service connection for degenerative 
arthritis of the cervical spine.  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  

In other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The first element for service connection, medical evidence of 
a current disability, is met with the December 2004 x-ray 
report showing degenerative joint disease of the cervical 
spine, which was confirmed in the contemporaneous narrative 
VA examination report.  The question in this case is whether 
the current cervical spine disability resulted from a disease 
or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A review of the veteran's service medical records reveals 
that he was treated throughout his short period of service 
for arthritis, and ultimately discharged due to the disease.  
The April 1945 Certificate of Discharge shows the reason for 
discharge to be arthritis affecting the sacro iliac joints, 
hips, and ankles.  November 1944 and January 1945 x-rays of 
the cervical spine showed "no abnormality" and 
"essentially negative," respectively.  

However, at the time of admission in January 1944 and January 
1945, the veteran reported neck pain in addition to pain in 
other joints.  He was diagnosed with rheumatoid arthritis of 
multiple joints prior to discharge.  The April 1945 Clinical 
Record Brief shows a final diagnosis of "arthritis, non-
suppurative, rheumatoid, chronic, multiple joints, moderately 
severe."  Thus, when read as a whole, the service medical 
records show that during service the veteran complained of 
painful joints, including the cervical spine, and was 
diagnosed with rheumatoid arthritis of "multiple joints."  

By way of history, in April 1945, immediately following 
service, the veteran was service connected for arthritis, 
chronic, multiple joints, moderate.  In an October 1947 
report, a VA doctor remarked that the veteran's rheumatoid 
arthritis "seems to be migratory."  At that time, it was 
noted in his lumbo-sacral spine and hips.  The veteran's 
rating was then changed to arthritis, chronic, multiple 
lumbo-sacral spine and hips in a November 1947 rating 
decision.  

This characterization continued until the March 2005 rating 
decision, which, separating the veteran's ratings into 
specific body parts, awarded separate evaluations for the 
lumbosacral spine, right hip, and left hip.  Since the 
veteran's cervical spine was not included in the October 1947 
report of the "migratory" arthritis condition, it was not 
included as a separately ratable disability.  

However, the Board again notes that the veteran's original 
grant of service connection was generally for arthritis in 
multiple joints.  Thus, the question here is whether the 
veteran's arthritis of the cervical spine is a manifestation 
of the service connected arthritis such that it may be 
separately service connected.  The December 2004 VA examiner 
suggests that this is so.

The VA examiner noted positive point tenderness along the 
lower cervical spine, possibly C6-C7.  The veteran reported 
that he was involved in an accident in service, which 
prompted progressively worsening arthritis ever since.  He 
reported that the pain at that time was unbearable and that 
he could not drive as he was unable to turn his neck.  

The examiner diagnosed "severe degenerative joint disease 
throughout," without the typical features of rheumatoid 
arthritis.  The examiner associated his current arthritis 
with that diagnosed at the time of service.  While the 
examiner does not appear to have reviewed the claims folder 
prior to the examination, his diagnosis is consistent with 
that made since the veteran's period of service.  Such a 
generalized arthritis diagnosis is the condition for which 
the veteran was originally service connected in 1945.  

As such, it is reasonable to conclude that the veteran's 
current cervical spine disability is associated with that 
generalized multiple joint diagnosis made in service.  There 
is no additional nexus evidence in the claims folder to 
dispute the December 2004 VA examiner's finding.

While the connection here is not abundantly clear, that is 
not what is required for service connection.  Because there 
appears to be evidence supporting the veteran's claim, and 
evidence neutral in nature, the benefit of the doubt should 
be afforded to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  As such, the veteran's claim for service connection 
for degenerative arthritis of the cervical spine is granted.

III.  Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

With regard to the veteran's service connection claim, a 
discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  In light of the grant of service connection, no 
prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

With regard to the veteran's increased rating claims, VA 
fulfilled its duties to notify and assist.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in November 2004, prior to the 
initial adjudication of the claims, and also post-
adjudication notification in May 2005,  informing him of the 
evidence necessary to establish entitlement to increased 
ratings.  He was notified of what was necessary to establish 
his claims, what evidence he was expected to provide, and 
what VA would obtain on his behalf.  He was also asked to 
provide VA with any pertinent evidence he may have regarding 
his claims.  Thus, these letters satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1) (2007).  

While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the disposition of this issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded two VA examinations during 
the course of this appeal and both examination reports are of 
record.  The veteran has been afforded several opportunities, 
but has not notified VA of any additional available relevant 
records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

An evaluation greater than 20 percent for degenerative 
arthritis, lumbosacral spine, is denied.

A evaluation greater than 10 percent for degenerative joint 
disease, left hip, is denied.

An evaluation greater than 10 percent for degenerative joint 
disease, right hip, is denied.

A compensable evaluation for prostatitis is denied.

Service connection for degenerative arthritis of the cervical 
spine is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


